DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Invention I, claims 1-19, in the reply filed on 1/25/2022 is acknowledged.  It is noted that Applicant’s response refers to this as “Species I,” however, the groupings as set forth in the restriction requirement are not drawn to species but rather inventions.  The comment is made for clarity of the record given rejoinder practices with respect to species restriction and inventions restriction differs.  Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Analysis
3.	As previously outlined in the Office Action mailed 11/29/2021, claim 1 recites the operational and functional features presented in lines 5-17 of the claim, wherein the claim is a product claim and aside from being reviewed for implicitly implied structure, these operational features do not serve to limit the claim.  
	The functional wherein clause of claim 1 (line 5, “and wherein the sensor board:  receives..” to the end of claim 1) does not add any further structural requirements of the apparatus claim, wherein “It has been held many times that apparatus claims must be distinguished from the prior art by a definite recital of structure” (quoting In re Lippold, 176 F.2d 932, 37 C.C.P.A., Patents, 713 which further cites the following case law:  General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364, 58 S.Ct. 899, 82 L.Ed. 1402; Application of Griswold, 152 F.2d 1014, 33 C.C.P.A., Patents, 799; In re Stattmann, 146 F.2d 290, 32 C.C.P.A., Patents, 813, and In re Carr, 120 F.2d 386, 28 C.C.P.A., Patents 1240).  See also the following case law that supports this position:
The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). 

The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 

[That [functional] wherein statement, however, does not define any structure and accordingly cannot serve to distinguish claims 10 and 11, which are not process claims, from the reference.” In re Mason, 244 F.2d 733, 44 C.C.P.A. 937, 114 USPQ 127 (CCPS 1957.

The statement in the claims is entirely functional and since the claims are not drawn to method but to structure, in order to be patentable they must distinguish from the prior art by structural limitations.  In re Stattmann, 146 F.2d 290, 32 C.C.P.A., Patents, 813.


Furthermore, if Applicant wishes to have any computer-implemented language to be given weight in the claims, then the associated structure (which appears at a minimum to require a processor - see P15, 32, 38, 48-49, 52, 64, 99 of the PGPUB) in conjunction with “configured to” language (P15), and any necessary structural cooperative relationships with the other elements recited as appropriately supported is required based on the following case law:
once it is programmed to perform particular functions pursuant to instructions from program software." WMS Gaming Inc. v. Int'l Game Tech., 184 F.3d 1339, 1348 (Fed. Cir. 1999).  

In other words, "if a machine is programmed in a certain new and unobvious way, it is physically different from the machine without that program; its memory elements are differently arranged." In re Bernhart, 417 F.2d 1395, 1399 - 1400 (CCPA 1969).  

We have held that such programming creates a new machine, because a general purpose computer in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.  In re Freeman , 573 F.2d 1237, 1247 n.11, 197 USPQ 464, 472 n.11 (CCPA 1978); In re Noll,  545 F.2d 141, 148, 191 USPQ 721, 726 (CCPA 1976); In re Prater, 415 F.2d at 1403 n.29, 162 USPQ at 549-50 n.29.

It is recommended the claims are amended to recite “configured to” language in conjunction with the structure that achieves any computer-implemented language in any instances that Applicant wishes said functions carried out by the processor to be given patentable weight.  Without such language, a processor of the prior art will be inherently capable of providing the necessary structure to carry out the intended functional language.  

Claim Objections
4.	Claims 2-19 are each objected to because of the following:  “The system” should be amended to “The battery system” to invoke full and proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1, and thus dependent claims 2-19, claim 3, claim 9, and thus dependent claims 10 and 11, claim 14, and claim 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
A)	The omitted elements of claim 1 are (P15, 32, 38, 48-49, 52, 64, 99 of the PGPUB): 
1a)  sensor board 104/201 (Figs. 1B & 2) comprises processor 200 that [achieves the features of lines 6-17], OR
1b) sensor board 104/201 (Figs. 1B & 2) comprises processor 200 configured to [achieves the features of lines 6-17].

Note that option 1a would only require a processor 200 capable of the features presented (i.e., a processor of the prior art will be inherently capable of providing the necessary structure to carry out the intended functional language), whereas option 1b would require a processor of the prior art to be configured to perform the particular functions presented (see claim analysis section above, not repeated here but entirely incorporated into the present rejection) which would require structural distinctions from corresponding components in the prior art given a control device (i.e., processor) “programmed to” (“configured to” being interpreted as equivalent to “programmed to”) carry out recited limitations is physically different from a control device without such a requirement as a general purpose computer or processor programmed/configured to carry out recited limitations creates a new machine from a general purpose computer (WMS Gaming Inc. v. Int'l Game Tech., 184 F.3d 1339, 1348 (Fed. Cir. 1999); In re Bernhart, 417 F.2d In re Freeman , 573 F.2d 1237, 1247 n.11, 197 USPQ 464, 472 n.11 (CCPA 1978); In re Noll,  545 F.2d 141, 148, 191 USPQ 721, 726 (CCPA 1976); In re Prater, 415 F.2d at 1403 n.29, 162 USPQ at 549-50 n.29).
B)	Claims 3, 9, 11, and 14 are also rejected under this heading as the claims fail to provide the necessary structural elements and cooperative relationships thereof capable of carrying out the functional features as italicized or underlined below in each of the claims.  The claim is followed with the omitted structural element(s).
Claim 3:  wherein a slave battery pack of the one or more slave battery packs can be disconnected from the power bus and removed from the set of battery packs and replaced with another slave battery pack.

It appears the italicized language requires at least the structure of a processor to perform the function (P39-48).  It is not clear from the disclosure what structure is capable of the underlined portion above rendering the claim further indefinite.  

Claim 9:  wherein the power board comprises one or more electrical contactors, wherein an electrical contactor of the one or more electrical contactors receives an indication from the sensor board to open or close.

It appears the italicized language requires at least the structure of a processor to perform the function (P39-48, 79).  

Claim 14:  wherein excess energy indicated by the voltage difference is transferred from a battery pack to the one or more battery packs so that a voltage of the one or more battery packs is increased.

It appears the italicized language requires at least the structure of a processor to perform the function (P39-48, 79).  
C)	Claim 19 depends on claim 1 and 16 and recites, “wherein the battery management unit balances voltages across one or more battery cells of the battery pack.”  As rejected below, there 
	Appropriate correction is required. 

7.	Claim 1, and thus dependent claims 2-19, claim 5, claim 14, claim 16, and thus dependent claims 17-19, and claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claim 1, lines 9-10 recites in part:  “determines in part whether the voltage difference indicates that a battery pack voltage is too high compared to a power bus voltage…”  which is then repeated at line 12, wherein the relative terminology of “too high” renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what is covered by the term "too high" [MPEP 2173.05(b); see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)].  
It is noted that the use of approximation terms, terms of degree, or subjective terms are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.
In the instance scenario, the specification fails to define or give any examples of what would or would not be covered by the term “too high,” and there is not a standard that is recognized in the art for measuring the meaning of the term of degree.  Accordingly, the use of “too high” renders the claim indefinite. 
B)	Claim 5 recites, “…wherein a first enclosure of the master battery pack and a second enclosure of a slave battery pack of the one or more slave battery packs are substantially similar in size and shape.”  The use of “substantially similar” renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what is covered by the terms "substantially” or “similar" individually or together [MPEP 2173.05(b); see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); see section A above].  Each of “substantially” and “similar” are terms of approximation that are not clear.  
	It is noted that even if amended to “similar in size and shape,” the claim would still indefinite because it is not clear from the specification or the prior art where something delineates from being similar in size and shape to not similar.  For example, if a first enclosure 
C)	Claim 14 recites “wherein excess energy indicated by the voltage difference is transferred from a battery pack to the one or more battery packs so that a voltage of the one or more battery packs is increased.”  The claim fails to invoke proper antecedent basis and should be corrected to “the battery pack” to invoke proper antecedent basis.
D)	Claim 16 recites, “wherein the one or more batteries of each battery pack are modular” which invokes improper antecedent basis.  Claim 1 only ever recites that a battery pack (singular) of the set of the battery packs comprises one or more batteries.  Accordingly, there is not sufficient antecedent basis for the underlined term.  It is noted claims 17-19 depend on claim 16 and would require corrections commensurate with the corrections provided to claim 16 where appropriate given the antecedent basis issue of claim 16 compounds in claims 17-19.
E)	Claim 19 recites, “the battery management unit” which invokes improper antecedent basis as there is insufficient antecedent basis for this limitation. 
	Appropriate correction is required. It is noted that future claim amendments should be accompanied with comments that specifically point out support for any claim amendments (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  "Applicant should ... specifically point out the support for any amendments made to the disclosure,” and “With respect to newly added or amended claims, applicant should show support in the original Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).
Prior Art Evaluation
8.	Per MPEP § 2143.03:
A claim limitation which is considered indefinite cannot be disregarded.   "All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation.  In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)


MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
	As detailed above in the rejection under 35 U.S.C. 112(b)/second paragraph, claim 1 recites indefinite language in terms of at least:  “…determines in part whether the voltage difference indicates that a battery pack voltage is too high compared to a power bus voltage…”  which is then repeated at line 12, wherein the relative terminology of “too high” renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what is covered by the term "too high" [MPEP 2173.05(b); see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)].  It is not clear what is capable of performing the functions claimed (i.e., met by any processor of the prior art), or configured to carry out those functions (see claim analysis section above).  An attempt was made by the Examiner to highlight at least the latter issues in the Office Action mailed 11/29/2021 (pages 2-4) for compact prosecution purposes; however, no amendments or clarifying comments were provided by Applicant:

    PNG
    media_image2.png
    117
    525
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    189
    684
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    172
    630
    media_image4.png
    Greyscale

Accordingly, it would be improper for the Examiner to speculate about the meaning of the claim language and enter an obviousness rejection in view of that speculative interpretation (MPEP § 2143.03 and § 2173.06).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wang et al. (US 2021/0135461); Kawai et al. (US 2018/0212213); Nishikawa et al. (US 2020/0176829); Karlsson et al. (US 2020/0059106); Kaneko (US 2019/0123567); Dao et al. (US 2018/0354375); Sugeno et al. (US 2017/0207637); Choi et al. (US 2017/0054134); Jung (US 2012/0032638); Scheucher (US 2011/0014501); and Huang (US 2008/0106235).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729